This case presents error from the superior court of Muskogee county, and now comes on to be heard upon motion of defendant in error to dismiss the appeal. Motion for new trial was overruled on October 11, 1913. Petition in error and case-made were lodged in this court on the 20th day of July, 1914, more than six months after the date of the final order sought to be reviewed.
The record discloses that the original plaintiff, one W. N. Eaton, departed this life on the 15th day of March, 1914, and that the case was revived in the trial court on the 23d day of June, 1914, in the name of Ernest Eaton, administrator, who is made defendant in error in this proceeding. There is nothing in the statutory provisions authorizing the revivor of an action which extends the time within which a proceeding in error must be filed in this court.
The statutory period for perfecting an appeal having expired, this court is without jurisdiction to entertain the same.Malloy v. Johnson et al., 40 Okla. 454, 139 P. 310, and cases there cited.
This proceeding is therefore dismissed.
All the Justices concur. *Page 720